Title: To George Washington from Brigadier General William Maxwell, 27 January 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 27th Jany 1779

This Accompanys a Packet from Sir Henry Clinton. The Octr Packet arived from London last Saturday, I inclose You yesterdays paper. I had it from a person living on Staten Island, that he had great reason to believe that the Enemy would soon evacuate that Island. I had an account from New Ark last evening that Capt. Laurence of the N. Carrolina Brigade with 50 Men who had gone into Bergan Town the evening before, had like to be surprized by a large body of the Enemy who had way laid the road he went down: He luckeyly got some Intiligence, and made his escape by the Cedar-Swamp road to Schuylers, having crossed Hackinsack on the Ice, some few of his Men was missing but they may come in yet.
I expect more particulars to day.
I have in formed Genl Leslie that I have refered the Inclosed to Your Excellency, and Am Sir Your Most Obedient Humble Sert
Wm Maxwell
